EXHIBIT 10.1


Certain identified confidential information contained in this document, marked
by brackets, has been excluded from this exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
SECOND AMENDMENT TO EXCLUSIVE DISTRIBUTION AGREEMENT
This Second Amendment to the Exclusive Distribution Agreement (this “Second
Amendment”) is made and entered into effective as of September 21, 2020 (the
“Second Amendment Effective Date”), and is by and between Puregraft LLC, a
Delaware Limited Liability Company having its primary office and place of
business at 420 Steven Avenue, Suite 220, Solana Beach, CA 92075, its parent
company Bimini Technologies, LLC, and any affiliate and/or subsidiaries thereto
(together, “Puregraft”) and Establishment Labs S.A., a company organized under
the laws of Costa Rica, having its primary office and place of business at Coyol
Free Zone Building 25, Alajuela, Costa Rica (“Distributor”) (each a “Party” and
collectively the “Parties”).
RECITALS:
WHEREAS, Puregraft and Establishment Labs Holdings Inc. (“ELHI”), an affiliate
of Distributor, entered into that certain Exclusive Distribution Agreement dated
September 7, 2016 (the “Original Agreement”);
WHEREAS, Puregraft, ELHI and Distributor entered into that certain First
Amendment to Exclusive Distribution Agreement dated August 9, 2019 (the “First
Amendment” and together with the Original Agreement, the “Agreement”), pursuant
to which (a) ELHI transferred and assigned to Distributor all of ELHI’s right,
title and interest in and to the Agreement, (b) Distributor assumed and agreed
to perform all of ELHI’s obligations, responsibilities, and duties under the
Agreement, and (c) certain other terms of the Agreement were amended;
WHEREAS, Puregraft and Distributor have been in a dispute regarding each Party’s
performance obligations under the Agreement for the supply and purchase of
Products, and whether Puregraft properly terminated the Agreement (the “Disputed
Performance Obligations”);
WHEREAS, the Parties have agreed to amicably resolve and settle their dispute by
reinstating and further amending the Agreement and releasing any claims either
of them may have against the other in connection with the Disputed Performance
Obligations, all pursuant to the terms and conditions of this Second Amendment;
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which is hereby acknowledged, the
parties agree as follows:
SECTION 1: DEFINITIONS
Capitalized terms herein used which are not herein defined shall have the
respective meanings ascribed to them in the Agreement. All references to the
term “Agreement” in the Agreement and this Second Amendment shall be deemed to
include the Agreement as amended by this Second Amendment.
SECTION 2: AMENDMENTS TO AGREEMENT
A.Term. Notwithstanding Puregraft’s letter to Distributor dated April 28, 2020
indicating that the Agreement would automatically terminate as of 5:00 pm PT on
May 4, 2020, and anything set forth in the Agreement to the contrary, including
without limitation, Section 14 thereof, the Parties hereby agree to reinstate
the Agreement and all of its terms and conditions except to the extent modified
by this Second Amendment and that the Term shall expire on December 31, 2022 and
may not be renewed or extended without the mutual written agreement of both
Parties, which may be granted or withheld in each Party’s sole discretion. Upon
the expiration or early termination of the term of the Agreement, Distributor
shall have no rights to market, sell or distribute Products.
B.Non-Exclusive Basis. Notwithstanding anything set forth in the Agreement to
the contrary, including without limitation, Section 2 thereof, Distributor’s
rights under the Agreement shall, as of the Second Amendment Effective Date be
non-exclusive, except for the Exempted Countries (as defined below) in which
Distributor’s exclusivity shall continue to apply subject to the terms of the
Agreement (as modified by this Second Amendment).



--------------------------------------------------------------------------------

EXHIBIT 10.1


Certain identified confidential information contained in this document, marked
by brackets, has been excluded from this exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
C.Motiva Hybrid Bundle. Notwithstanding anything set forth in the Agreement to
the contrary, except as expressly set forth below, Distributor may not sell or
otherwise distribute Products on a stand-alone basis. Instead, all sales and/or
distribution of Products by Distributor (and its sub-distributors) under the
Agreement shall be limited to Products being bundled and used solely with
Motiva® breast implants on a [COMMERCIALLY SENSITIVE INFORMATION REDACTED] basis
(“Motiva Hybrid Bundle”); provided, however, the following exceptions shall
apply: [COMMERCIALLY SENSITIVE INFORMATION REDACTED]
D.No Further Minimum Purchase Requirements. Notwithstanding anything set forth
in the Agreement to the contrary, including without limitation Section 3.2 and
the Schedules thereof, there shall be no minimum Product purchase requirements
on Distributor for the remainder of the Term and any and all prior unfulfilled
minimum purchase requirements under the Agreement (including orders not placed
by Distributor, orders that have not been fully delivered to Distributor, or
amounts payable to Puregraft for orders, or portions thereof, not accepted by
Distributor prior to the Second Amendment Effective Date) are hereby excused and
forgiven and no further action shall be taken by either Party in relation
thereto. The Parties do not intend for Distributor to purchase any additional
Products during the remainder of the term of the Agreement; provided, however,
in the event Distributor desires to purchase additional Products from Puregraft
during the remainder of the term of the Agreement, the Parties will work in good
faith for the purchase/supply of such additional Products pursuant to the terms
of the Agreement.


E.Puregraft Repurchase of Inventory. Puregraft agrees to repurchase from
Distributor [COMMERCIALLY SENSITIVE INFORMATION REDACTED] of Puregraft 250
Products and [COMMERCIALLY SENSITIVE INFORMATION REDACTED] of Puregraft 850
Products (collectively the “Repurchased Products”), subject to the following:


1.Pricing: The re-purchase pricing for Puregraft 250 Products shall be
[COMMERCIALLY SENSITIVE INFORMATION REDACTED]. The re-purchase pricing for
Puregraft 850 Products shall be [COMMERCIALLY SENSITIVE INFORMATION REDACTED].
The foregoing prices shall be all-in and inclusive of taxes, tariffs, shipping,
or other reasonable amounts.


2.Delivery: The Repurchased Products must be in their original, unopened and
non-damaged packaging, and will be delivered, at Distributor’s sole cost and
expense (DDP, Incoterms 2020), from Distributor’s Belgium-based warehouse to
Puregraft’s distribution center in Germany (“Delivery”). Distributor will ship
the Repurchased Products no later than ten (10) business days after the Second
Amendment Effective Date.


3.Shelf-Life: Each Repurchased Product shall, upon Delivery to Puregraft, have
at least twenty-four (24) months of remaining shelf-life.


4.Inspection: Puregraft may inspect any or all shipments of Repurchased Products
within ten (10) business days of Puregraft’s receipt of each shipment (the
“Inspection Period”) to confirm compliance with this Section 2.E., and Puregraft
has the right to reject, via notification to Distributor within the Inspection
Period, any or all of a shipment of Repurchased Products that fails to satisfy
such requirements. In the event Puregraft does not provide notification of
rejection prior to the expiration of the Inspection Period, then the applicable
Repurchased Products delivered to Puregraft shall be deemed accepted by
Puregraft. In the event Puregraft timely rejects any Repurchased Products
pursuant to this Section 2.E.iv. (“Rejected Repurchased Products”), Distributor
may, in its sole discretion, promptly replace the Rejected Repurchased Products
with other Repurchased Products (which shall continue to be subject to the terms
of the Section 2.E.).


5.Invoicing and Payment: Distributor will invoice Puregraft for the total
repurchase price of the Repurchased Products pursuant to this Section 2.E in
[COMMERCIALLY SENSITIVE INFORMATION REDACTED] equal installments. Distributor
will issue the first invoice upon



--------------------------------------------------------------------------------

EXHIBIT 10.1


Certain identified confidential information contained in this document, marked
by brackets, has been excluded from this exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
Delivery and the remaining [COMMERCIALLY SENSITIVE INFORMATION REDACTED]
invoices will be issued over the [COMMERCIALLY SENSITIVE INFORMATION REDACTED]
consecutive calendar quarters following the Second Amendment Effective Date.
Puregraft will pay each invoice for accepted Repurchased Products within thirty
(30) calendar days of receipt of such invoice.


The Parties acknowledge and agree that, commencing six (6) months after the
Second Amendment Effective Date, Puregraft shall, at Distributor’s sole
discretion, buy back up to an additional [COMMERCIALLY SENSITIVE INFORMATION
REDACTED] units of Puregraft 250 Products and [COMMERCIALLY SENSITIVE
INFORMATION REDACTED] units of Puregraft 850 Products from Distributor during
the remainder of the Term in accordance with the applicable terms of this
Section 2.E. Such additional repurchased Products shall be deemed Repurchased
Products hereunder.


F.Reports and Audit Rights. Within fifteen (15) business days following the end
of each calendar quarter during the remaining Term, Distributor will provide to
Puregraft, a report detailing its sales and other distribution activities under
this Second Amendment. Each such report shall solely (i) identify the Products
sold/distributed during such calendar quarter, (ii) minimal, de-identified,
general information about the Customer(s), and (iii) shall include the
information Distributor reasonably believes necessary to verify Distributor’s
compliance with the Motiva Hybrid Bundle requirements under Section 2.C. above.
The Parties acknowledge and agree that any and all such reports are the
Confidential Information of Distributor. Without limiting the foregoing, during
the remaining Term, and for a period of one (1) year thereafter (“Audit
Period”), Distributor will keep and maintain accurate and detailed books and
records reasonably necessary for a neutral, mutually agreed upon third party
(the “Report Auditor”) to verify Distributor’s compliance with the requirements
under this Second Amendment. Puregraft will have the right, no more than once
during any twelve (12) month period during the Audit Period, upon fifteen (15)
business days’ prior written notice to Distributor, to use the Report Auditor to
inspect and audit Distributor’s books and records during normal business hours
and on agreed upon dates for the sole purpose of verifying Distributor’s
compliance with the requirements under this Second Amendment. The Report Auditor
shall enter into confidentiality agreements with Distributor in a form
reasonably suitable to Distributor. Each audit engaged by Puregraft will be
conducted at Puregraft’s expense; provided, however, if any audit reveals that
Distributor has failed to comply with the requirements under this Second
Amendment, in any material respect, Distributor will reimburse Puregraft for all
reasonable costs and expenses incurred by Puregraft in connection with such
audit(s). Without limiting any of Puregraft’s rights or remedies under the
Agreement or otherwise, Distributor shall promptly take all commercially
reasonable actions to remedy any non-conformance or non-compliance revealed
during an audit.
SECTION 3: RELEASE OF CLAIMS
A.Release of Claims. Each Party, on behalf of itself and its affiliates, and its
and its affiliates’ respective officers, directors, stockholders, members,
employees, representatives, attorneys, agents, successors, heirs, and assigns
(collectively, the “Releasors”), hereby fully and forever releases and
discharges the other Party and its affiliates, and its and its affiliates’
respective officers, directors, stockholders, members, employees,
representatives, attorneys, agents, successors, heirs, and assigns
(collectively, the “Releasees”), from any and all claims, demands, actions,
agreements, suits, causes of action, obligations, controversies, debts, costs,
attorneys’ fees, expenses, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, past, present or future,
known or unknown, suspected or unsuspected, concerning the Disputed Performance
Obligations from the beginning of time until the Second Amendment Effective
Date, arising out of or in connection with the Agreement (collectively, the
“Claims”), except for any claims that cannot be waived by law or claims for
enforcement of this release.


B.Waiver of Other Claims. The Parties acknowledge that there is a possibility
that subsequent to the execution of this Second Amendment, a Party may discover
facts or incur or suffer claims concerning the Disputed Performance Obligations
that were unknown or unsuspected at the time this Second Amendment was executed,
and which if known by such Party at that time may have materially affected such
Party’s decision to agree to the



--------------------------------------------------------------------------------

EXHIBIT 10.1


Certain identified confidential information contained in this document, marked
by brackets, has been excluded from this exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
release of Claims in this Second Amendment. The Parties acknowledge and agree
that by reason of this Second Amendment, and the releases contained in this
Section 3, each Party (for itself and on behalf of the applicable Releasors) is
assuming any risk of such unknown facts and such unknown and unsuspected claims.
Without limiting the generality of the foregoing, in giving the release under
this Section 3, which includes claims which may be unknown to a Party at
present, each Party acknowledges that it has read and understands Section 1542
of the California Civil Code which reads as follows: “A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.” Each Party (for itself and on behalf of the
applicable Releasors) hereby expressly waives and relinquishes all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to the release of any unknown or unsuspected claims concerning the
Disputed Performance Obligations a Party may have against the other Party and
such Party’s Releasees.


C.Forbearance of Suit. Each Party, on behalf of itself and the Releasors, agrees
that each Party and its applicable Releasors will forever refrain and forbear
from commencing, instituting or prosecuting any lawsuit, action or other
proceeding of any kind whatsoever, by way of action, defense, set-off,
cross-complaint or counterclaim, against such other Party and its applicable
Releasees based on, arising out of, or in connection with any Claim which is
released and discharged pursuant to this Section 3.


D.No Assignment. Each Party expressly warrants that the Claims or other rights
which are released pursuant to this Section 3 have not been assigned, conveyed
or in any manner whatsoever transferred, and will not in the future be
transferred, conveyed, or transferred to any other person or entity. If a Party
breaches the foregoing warranty, such Party agrees to hold harmless and to
indemnify the other Party and such other Party’s Releasees for any damages
caused by such breach (including any attorneys’ fees and costs incurred as a
result of the breach).


E.No Admission of Liability. The release under this Section 3 is not, and shall
not in any way be construed to be, an admission by either Party, or any of their
former or current parent companies, successors, assigns, affiliates,
subsidiaries, directors, officers, employees and agents, that any one of them
has acted wrongfully in any manner and the settlement set forth herein shall not
be construed by any person or in any court, agency or tribunal whatsoever as a
present or past admission of liability.


F.Confidentiality. The provisions of this Section 3 shall be held in strictest
confidence by each Party and shall not be publicized or disclosed in any manner
whatsoever; provided, however, that each Party may disclose the provisions of
this Section 3 in confidence to its officers, directors, stockholders, members
and employees having a need to know, attorneys, accountants, tax preparers,
financial advisors, and investors (actual or potential), and each Party may also
disclose the provisions of this Section 3 insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law or regulation,
including the rules or regulations of any tax authority, the United States
Securities and Exchange Commission, or any other similar regulatory agencies in
a country other than the United States or of any stock exchange or other
securities trading institution.


G.No Present Knowledge of Additional Claims. Each Party represents and warrants
to the other that, as of the Second Amendment Effective Date, to the best of
such Party’s knowledge, it is not aware of any pending, suspected, or threatened
claim against the other Party other than the released Claims.
SECTION 4: MISCELLANEOUS    
A.Governing Law. This Second Amendment will be governed by and interpreted in
accordance with the laws of the State of California, USA, without reference to
its choice of laws rules.


B.Unenforceable Terms. If any provision of this Second Amendment is held by a
court of competent jurisdiction to be unenforceable, such provision will be
deemed modified and will be interpreted to accomplish the



--------------------------------------------------------------------------------

EXHIBIT 10.1


Certain identified confidential information contained in this document, marked
by brackets, has been excluded from this exhibit because it is both (i) not
material and (ii) would be competitively harmful if publicly disclosed.
objectives of such provision to the greatest extent possible under applicable
law and the remaining provisions of this Second Amendment will continue in full
force and effect.


C.Entire Agreement. This Second Amendment and the terms hereof shall constitute
the entire agreement between the parties hereto with respect to all of the
matters herein and its execution has not been induced by, nor do any of the
parties hereto rely upon or regard as material, any representations or writings
whatsoever not incorporated herein and made a part hereof.


D.No Other Amendments. Except as herein set forth, the Agreement has not been
modified and, as amended by this Second Amendment, remains of full force and
effect. To the extent there are any inconsistencies or ambiguities between the
specific subject matter of this Second Amendment and the Agreement, the terms of
this Second Amendment shall supersede the Agreement.


E.Headings. Descriptive headings used herein are used for convenience only and
shall not be deemed to affect the meaning or construction of any provisions
hereof.


F.Waiver of Terms. A waiver of any term or condition of this Second Amendment
will not be deemed to be, and may not be construed as, a waiver of any other
term or condition hereof.


G.Neutral Construction. This Second Amendment will be construed neutrally, and
will not be applied more strictly against one party than another.


H.Counterparts. This Second Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument. Signatures to this Second
Amendment transmitted by facsimile, email, portable document format (.pdf) or by
any other electronic means intended to preserve the original graphic and
pictorial appearance of this Second Amendment shall have the same effect as the
physical delivery of the paper document bearing original signatures.


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the Second Amendment
Effective Date.



PUREGRAFT LLC
ESTABLISHMENT LABS S.A.
/s/ Bradford A. Conlan
/s/ Juan José Chacón-Quirós
SignatureSignatureBradford A. Conlan
Juan José Chacón-Quirós
NameNameCEOCEOTitleTitle










